Case 5:20-mj-00185-P Document 1 Filed 05/06/20 Page 1 of 27

 

AO 106 (Rev. 04/010) Application for Search Warrant AUTHORIZED AND APPROVED/DATE: _ Brandon Hale 5/4/20
UNITED STATES DISTRICT COURT
for the
WESTERN DISTRICT OF OKLAHOMA

 

 

In the Matter of the Search of

(Briefly describe the property to be search )

Or identify the person by name and address) )
PROPERTY KNOWN AS: ) Case No: (V\- QU-1 &S-P>

Apple iPhone 7, Model — A1660,
IMEI: 354910094904853;
IN THE POSSESSION OF:
FBI Oklahoma City Field Office
3301 West Memorial Road
Oklahoma City, Oklahoma 73134

APPLICATION FOR SEARCH WARRANT

I, a federal law enforcement officer or attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following property (identify the person or describe property to
be searched and give its location):

See Attachment A, which is attached and incorporated by reference.

Located in the Western District of Oklahoma, there is now concealed (identify the person or describe the property to be
seized):

See Attachment B, which is attached and incorporated by reference.

The basis for the search under Fed. R. Crim.P.41(c) is (cheek one or more):
evidence of the crime;
contraband, fruits of crime, or other items illegally possessed;
J property designed for use, intended for use, or used in committing a crime;
L]  aperson to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 1591] Sex Trafficking of Minors.

The application is based on these facts:

See attached Affidavit of Special Agent David a. Garrison, Federal Bureau of Investigation, which is incorporated by
reference herein.

Continued on the attached sheet(s).
C] Delayed notice of days (give exact ending date if more than 30 days) 18 requested under 18

U.S.C. § 3103a, the basis of which is set forth on the attached ya)

ae Applicant's signature
DAVID A. GARRISON
Special Agent

Federal Bureau of Investigation

Sworn to before me and signed in my presence.
Case 5:20-mj-00185-P Document 1 Filed 05/06/20 Page 2 of 27

Date: s/f [ Zo Bauylssg7

Judge's signature

City and State: Oklahoma City, Oklahoma GARY M. SURCELL U.S. Magistpefte Judge

Printed name an#@itle
Case 5:20-mj-00185-P Document 1 Filed 05/06/20 Page 3 of 27

ATTACHMENT A

PROPERTY TO BE SEARCHED

This warrant applies to information associated with the cellular devices identified
below that is currently in the care, custody and control of the FBI at 3301 West
Memorial Avenue, Oklahoma City, Oklahoma 73134:

a. Apple iPhone 7, Model — A1660, IMEI - 354910094904853

16
Case 5:20-mj-00185-P Document1 Filed 05/06/20 Page 4 of 27

ATTACHMENT B

1. All records on the Device described in Attachment A that relate to
violations of 18 U.S.C. § 1591(a)(1), (b)(2) (sex trafficking of minors) and involve

Samuel McCoy since February 1, 2020, including:

a. Photographs, video files and other visual depictions of MV-1, MV-2,
MV-3, MV-4, any other minor victim, and the female known as

“Kash”;
b. lists of customers and related identifying information;

c. all records and information relating to advertisements for commercial

sexual activity;

d. all information related to commercial sex acts involving any minor

victim;

e. all information regarding McCoy’s schedule or travel from February

1, 2020 to the present;

f. all financial records relating to the violations;

17
Case 5:20-mj-00185-P Document1 Filed 05/06/20 Page 5 of 27

g. All communications relating to MV-1, MV-2, MV-3, MV-4 or
“Kash,” in whatever form, including iMessages, text messages (SMS

and MMS), email, and any other form;

h. All social media activity relating to or evidencing commercial sex

acts; and
i. All social media activity relating to any minor victim.

2. Evidence of user attribution showing who used or owned the Device
at the time the things described in this warrant were created, edited, or deleted,
such as logs, phonebooks, saved usernames and passwords, documents, and

browsing history;

3. Records evidencing the use of the internet to commit the crimes

described above, including:
a. records of Internet Protocol addresses used;

b. records of Internet activity, including firewall logs, caches, browser
history and cookies, “bookmarked” or “favorite” web pages, search
terms that the user entered into any Internet search engine, and records

of user-typed web addresses.

18

0
Case 5:20-mj-00185-P Document1 Filed 05/06/20 Page 6 of 27

As used above, the terms “records” and “information” include all of the
foregoing items of evidence in whatever form and by whatever means they may
have been created or stored, including any form of computer or electronic storage
(such as flash memory or other media that can store data) and any photographic

form.

This warrant authorizes a review of electronic storage media and
electronically stored information seized or copied pursuant to this warrant in order
to locate evidence, fruits, and instrumentalities described in this warrant. The
review of this electronic data may be conducted by any government personnel
assisting in the investigation, who may include, in addition to law enforcement
officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the FBI may deliver a complete copy
of the seized or copied electronic data to the custody and control of attorneys for

the government and their support staff for their independent review.

a) Content of all call logs, contacts lists, text messages, emails (including
those sent, received deleted and drafted), instant messages,
photographs, videos, social media account activity (including browser
history, web page logs and search terms entered by the user), any

applications (Apps) on the device, for example, but not limited to:

19
b)

g)

h)

Case 5:20-mj-00185-P Document 1 Filed 05/06/20 Page 7 of 27

social media applications or platforms, chat programs, mapping
programs or GPS programs, that could contain information, and other
electronic media constituting evidence, fruits, or instrumentalities of

the violation described above;

Evidence of user attribution showing who used or owned the Target
Device at the time the things described in this warrant were created,
edited, or deleted, such as for example, logs, phonebooks, saved
usernames and passwords, documents, and browsing history;
Evidence or the lack thereof of malicious software;

Evidence of counter-forensic programs (and associated data) that are
designed to eliminate data from the Target Device;

Evidence of the times the Target Device was used;

Any and all digital files, including image and video files depicting
“Kash,” MV-1, MV-2, MV-3 or MV-4.

Passwords, encryption keys, and other access devices that may be
necessary to access the Target Device;

Contextual information necessary to understand the evidence described
in this attachment, all of which constitute evidence, fruits and

instrumentalities of the violation described above.

20
Case 5:20-mj-00185-P Document 1 Filed 05/06/20 Page 8 of 27

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
INTRODUCTION

I, David A. Garrison, being duly sworn, depose and state the following:

l. I am a Special Agent with the Federal Bureau of Investigation and have been
since June 6, 2005, and am assigned to the Oklahoma City, Oklahoma Field Office.
Since joining the FBI, I have been involved in investigations of child exploitation
matters and computer crimes against children. I am currently assigned to
investigate violations of federal law involving the exploitation of children. I have
gained expertise in the conduct of such investigations through training in seminars,
classes, and everyday work related to conducting these types of investigations in
my current role as an SA with the FBI.

2. Tam authorized to investigate violations of the laws of the United States. I
am a law enforcement officer with the authority to ‘xecute warrants used under the
authority of the United States.

3. The facts and information contained in this affidavit are based on my own
investigation, information conveyed to me by other law enforcement officials,
information conveyed by cooperating individuals and witnesses, my personal
experience and training with related offenses, and my personal knowledge and
observations.

4, The FBI Detroit’s Southeast Michigan Trafficking and Exploitation Crimes

(SEMTEC) task force is investigating SAMUEL LEE MCCOY and others for
Case 5:20-mj-00185-P Document 1 Filed 05/06/20 Page 9 of 27

violations of 18 U.S.C. § 1591, sex trafficking of minors. All of the events listed in
this affidavit are believed to have occurred between May 2019 and the present.
5. I submit this affidavit in support of a search and seizure warrant to search the
following cellular phone device (the “Target Device”):
a. Apple iPhone 7, Model — A1660, IMEI - 354910094904853
The target device is currently in the care, custody and control of the FBI at
the FBI Oklahoma City Field Office, 3301 West Memorial Road, Oklahoma
City, Oklahoma 73134.
6. [| have not included each and every fact known to me concerning this
investigation. I have set forth only the facts necessary to establish probable cause
to search the Target Device for evidence related to violations of 18 U.S.C. § 1591

(sex trafficking of children, and sex trafficking through force, fraud, or coercion).

PROBABLE CAUSE
7. On February 24, 2020, Canton Police Officers were dispatched to the

Econolodge Motel (40500 Michigan Ave., Canton, MI) in response to a call for
service on a suspicious situation. The caller stated to Canton dispatch that there
were two or three younger females, believed to be younger than 17 years old, who
were possibly prostitutes, inside of room #206, with two men standing outside the

door and different, older males going in and out of the room. The Econolodge
Case 5:20-mj-00185-P Document 1 Filed 05/06/20 Page 10 of 27

often houses guest from other states who are traveling in interstate or foreign
commerce.

8. Canton Officers Pasick, Evans, and Dunlap responded and made contact
with the front desk personnel from the motel, who stated the following: she has
seen the male outside of room #206, he stays at the motel often, and she knows
him as Samuel McCoy. McCoy was coincidentally standing in the lobby of the
motel at the time and officers made contact with him. He was later fully identified
as SAMUEL LEE MCCOY, date of birth 02/XX/1986.

9. McCoy stated to officers that he was at the motel with his cousin and her
friend, and he was going to take them to school. McCoy stated he had no problem
with officers going to room #206 and checking on the occupants. Officers then
went to room #206 and made contact with two females there: minor victim #1, a
14-year-old female (hereinafter MV-1); and minor victim #2, a 15-year-old female
(hereinafter MV-2).

10. After learning the true identities of the minor victims, Officer Pasick
contacted MV-2’s mother. MV-2’s mother stated to Officer Pasick that McCoy
was not related to either minor victim and that he was “tricking them out.” MV-1
and MV-2 were then transported to Canton Police Department to await CPS

notifications and parental notifications.
Case 5:20-mj-00185-P Document 1 Filed 05/06/20 Page 11 of 27

11. Task Force Officer (TFO) Quinn and Special Agent (SA) Conolly then
arrived at the Econolodge motel and made contact with McCoy. McCoy agreed to
speak with TFO Quinn and SA Conolly. McCoy then stated the following:
a. McCoy admitted that he had rented the room, using his own name, but
he denied that any criminal activity was happening in the room.
b. McCoy was asked to provide his cellular phone number, to which he
provided (213) XXX-2580.!
c. Prior to the arrival of TFO Quinn and SA Conolly, McCoy had
provided Canton Police Officers a different phone number: (419) 356-
7479.
d. An open internet search using the (213) XXX-2580 number provided
by McCoy located several advertisements for commercial sex acts.
These ads appear to have been posted during the period May to
August of 2019. When asked about the advertisements, McCoy stated
he did not post the advertisements, and that the person who used to
have his number must have posted them.
12. TFO Quinn then made contact with the front desk employee, who stated that

approximately one year ago, McCoy was kicked out of the motel for prostitution-

 

' This is the same phone number McCoy provided to Canton Officers in July 2019 in a separate

incident.
4
Case 5:20-mj-00185-P Document 1 Filed 05/06/20 Page 12 of 27

related activity. When McCoy was asked about the incident, he denied having been
involved in prostitution-related activity and stated he was kicked out of the motel
because he had a dog in the room.

13. ALG cellular phone was then seized from McCoy by TFO Quinn and SA
Conolly due to the totality of the circumstances including the following: minors in
the motel room, complaints of prostitution, McCoy’s history of prostitution-related
activity, and MV-2’s mother’s statements to the officers that McCoy was “tricking
them out.” McCoy was not arrested, however, and law enforcement was unable to
locate him in Michigan since this date.

14. Later in the investigation, a search warrant was obtained for the LG cellular
phone. The LG cellular phone was found to have phone number (213) XXX-2580
associated with it.

15. During the course of the investigation, another minor victim, a 15-year-old
female (hereinafter MV-3) was located. MV-3 provided SEMTEC SA Chris
Szczygiel and TFO Andrew Carriger a phone number for McCoy of (419) 356-
7479,

16. TFO Carriger conducted an open internet search using the phone number
(419) 356-7479. Results from the search showed multiple advertisements in the
Canton, Michigan, area for commercial sex acts. The photographs in the

advertisements were mainly of MV-3, in addition to some photographs of MV-1. I
5
Case 5:20-mj-00185-P Document 1 Filed 05/06/20 Page 13 of 27

know that the cellular telephone network and the internet are each instrumentalities
of interstate and foreign commerce.

17. On February 27, 2020, a forensic interview was conducted with MV-3. MV-
3 stated the following:

a. MV-3 met McCoy a few weeks prior to the interview and knew him
as “Sincere.” She met him through a female she knows as “Kash.”
MV-3 stated that she met “Kash,” McCoy and minor victim #4, a 15
year-old female (hereinafter MV-4), at a house in the Romulus area.
Once they were introduced, the four of them went to Toledo, Ohio. In
Toledo, MV-3 and MV-4 performed commercial sex dates that were
arranged by McCoy and “Kash.”

b. After a couple days in Toledo, MI, the group drove back to the
Romulus area. “Kash” and MV-4 then went their own way and MV-3
asked McCoy to take her home.

c. McCoy agreed to take MV-3 home but, before doing so, he asked
MV-3 to make some money with him. MV-3 stated McCoy told her to
try one date with him and then he would take her home.

d. MV-3 stated she did the commercial sex date for McCoy and then
continued doing more dates under his direction. McCoy posted all the

advertisements for MV-3. He used his phone number, (419) 356-7479,
6
Case 5:20-mj-00185-P Document 1 Filed 05/06/20 Page 14 of 27

for the advertisements as well. McCoy did all the texting with the
customers and set up the dates. Once he had a date set up, he would
let MV-3 know a date was on the way or there.

e. MV-3 then did the date according to the terms arranged by McCoy,
and once the date left, MV-3 had to give the money to McCoy.
McCoy then let her keep approximately $60 from the date.

f. MV-3 stated that during the course of her time with McCoy, MV-1
and MV-2 started coming around, MV-3 stated that MV-2 attempted
to do a date for McCoy when they were all together, but it didn’t
work. She was unaware if MV-1 and MV-2 had done any additional
dates for McCoy because shortly after they came around, she left and
went back home.

g. MV-3 was shown an advertisement for commercial sex acts from
February 15, 2020, which was posted for Toledo, OH. MV-3
identified the phone number in the advertisement as McCoy’s number,
(419) 356-7479, and identified MV-1 and herself in the pictures
associated with the advertisement.

h. SEMTEC TFO Carriger informed me that, based on his observations,
as well as those of other officers, MV-1 appears to be approximately

12-14 years of age, MV-2 appears to be approximately 15 years old,
7
Case 5:20-mj-00185-P Document 1 Filed 05/06/20 Page 15 of 27

and MV-3 appears to be approximately 12-14 years of age. Further
investigation has revealed that a relative of MV-3 recently told
McCoy to stay away from MV-3 as she was only 15 years old. In
addition, a relative of MV-2 recently told McCoy that MV-2 was also
underage.
18. MV-3 provided consent to search the contents of her cellular phone. During
the search, officers located an “iMessage” conversation between MV-3 and phone
number (419) 356-7479.

a. On February 9, 2020, MV-3 sent several pictures to (419) 356-7479,
including a video of herself that meets the federal definition of child
pornography.

b. Several of the photographs/videos sent from MV-3 to (419) 356-7479,
are photographs and videos observed in the advertisements for
commercialized sex.

c. On February 11, 2020, (419) 356-7479 sent an iMessage to MV-3
stating, “Got another one on his way 20 minutes away for 160”.

19. iMessages are unique to Apple devices, and are used for messaging between
two Apple accounts via the internet. Because MV-3’s cellular phone shows
iMessages between McCoy and MV-3, SEMTEC TFO Carriger believes that

McCoy must also have an AppleID and Apple device that he used to communicate
8
Case 5:20-mj-00185-P Document 1 Filed 05/06/20 Page 16 of 27

with MV-3. The LG phone that was seized from McCoy on February 24, 2020,
was most likely an older phone, which is further established by the fact that the
advertisements linked to that phone were from the previous year.

20. A-subpoena was sent to Sprint Communications for the subscriber
information for the phone number (419) 356-7479. The results from the subpoena
showed the subscriber of the phone number (419) 356-7479, belonging to a
“Sincere McCoy,” active from February 8, 2020, to current subpoena submission
date (March 4, 2020).

21. Through law enforcement techniques, advertisements were located that used
phone number (419) 356-7479 as the contact number. These ads started no later
than February 9, 2020, and ran through at least March 1, 2020. All the
advertisements have photographs that depict MV-3. As of February 12, 2020, some
of the advertisements also depict MV-1 as well. The majority of the advertisements
located make reference to sex acts involving the minor victims.

22. On March 9, 2020, a federal complaint was sworn out in the Eastern District
of Michigan charging McCoy with violating 18 U.S.C. § 1591 in connection with
his activities with MV-1, MV-2, MV-3 and MV-4. An arrest warrant for McCoy
was also issued by the Court. McCoy had no permanent address in Michigan,
however, and could not be located. A subpoena was subsequently sent to Apple on

March 26, 2020, requesting the Apple Account associated with phone number
9
Case 5:20-mj-00185-P Document 1 Filed 05/06/20 Page 17 of 27

(419) 356-7479. The results from the subpoena showed the account associated
with (419) 356-7479 was samuelsinceremccoy86@icloud.com.

23. On April 22, 2020, advertisements for commercialized sex were located by
searching for McCoy’s phone number, (419) 356-7479. The commercial sex
advertisements were for the area of Oklahoma City, OK.

24. On April 24, 2020, Oklahoma City Police Department Vice Unit (OCPD
Vice) contacted the advertisement number, (419) 356-7479, and set up a
commercial sex date. They made contact with a person utilizing that number and
were direct to a Motel 6 located at 1337 SE 44" Street, Oklahoma City, Oklahoma
73129. Once there, an undercover OCPD Vice detective made contact with an
adult female and, after developing probable cause, arrested her for solicitation of a
sex act under Oklahoma state law. During the course of the operation, an OCPD
Vice detective observed an adult male matching the description of McCoy outside
the front door of the motel. The adult male entered the front passenger seat of a
commercial truck parked near the front door of the motel. Once the adult female
was arrested, OCPD officers approached the commercial truck and made contact
with the adult male. He was identified as McCoy and taken into custody for his
federal Sex Trafficking warrant. Located on the front passenger seat of the
commercial truck was the Target Device, which was subsequently seized. Because

McCoy continues to use an Apple iPhone with phone number (419) 356-7479, I
10
Case 5:20-mj-00185-P Document 1 Filed 05/06/20 Page 18 of 27

believe that this device is the same device that he used in connection with the
offenses described in the criminal complaint that led to his arrest. I further believe
that, since McCoy posted advertisements for acts of prostitution using the same
phone number that he used to traffic MV-1, MV-2, MV-3 and MV-4, he was
unaware that law enforcement was interested in him and so had no cause to obtain
a different device costing hundreds of dollars. Moreover, I am aware that even if
McCoy were to have obtained a new device, any new device will likely include all
relevant data and information from his previous device. This is because cell-phone
owners often move all or almost all of the information from their previous device
to their new device when they change phones, and most apps, functions and data
on cell-phones are synchronized across devices using the internet or computer
back-ups.

TRAINING AND EXPERIENCE RELATING TO COMMON
CHARACTERISTICS OF SEX TRAFFICKERS

25. In the sex trafficking investigations I have worked on, cellular devices have
been used, including but not limited to use for the following purposes: recruit
trafficking victims, posting advertisements, setting up commercial sex dates,
communicating about the dates between the victim and traffickers, etc.

26. It is common for sex traffickers to use more than one cellular phone for

these purposes. Based on my training and experience, J know that sex traffickers

1]
Case 5:20-mj-00185-P Document 1 Filed 05/06/20 Page 19 of 27

often have several phones designated for different purpose. For example, they
often have a personal phone and a “date” phone that is used to set up dates for
commercial sex. In addition to the “date” phone, the personal phone of the
trafficker also contains information relevant to a sex trafficking investigation such
as messages with victims, messages with other traffickers bragging about their
illegal exploits, and social media messages that may reference or refer to their sex
trafficking activities.
27. I know based on my training and experience that sex traffickers often
maintain possession and control of the phones of their victims. They may have
more than one at a time depending on how many victims they are trafficking, or
how many accounts they are handling. These phones often contain several
accounts for websites like megapersonals.com and applications like TextNow and
MocoSpace, that are commonly used to facilitate human trafficking.
ELECTRONIC STORAGE AND FORENSIC ANALYSIS
28. Based on my knowledge, training, and experience, I know that electronic
devices, including cell phones, can store information for long periods of time.
Similarly, messages, photos, videos and things that have been viewed via the
Internet are typically stored for some period of time on the device. This
information can sometimes be recovered with forensic tools even if the user

attempted to delete the file(s) from the device.
12
Case 5:20-mj-00185-P Document1 Filed 05/06/20 Page 20 of 27

29. Forensic evidence. This application seeks permission to locate not only
electronically stored information that might serve as direct evidence of the crimes
described on the warrant, but also forensic evidence that establishes how the Target
Device was used, the purpose of its use, who used it, and when. There is probable
cause to believe that this forensic electronic evidence might be on the Target
Device:

a. Data on the storage medium can provide evidence of a file that
was once on the storage medium but has since been deleted or edited, or of a
deleted portion of a file (such as a paragraph that has been deleted from a
word processing file). Forensic evidence on a device can also indicate who
has used or controlled the device. This “user attribution” evidence is
analogous to the search for “indicia of occupancy” while executing a search
warrant at a residence.

b. | A person with appropriate familiarity with how an electronic
device works may, after examining this forensic evidence in its proper
context, be able to draw conclusions about how electronic devices were
used, the purpose of their use, who used them, and when.

c. The process of identifying the exact electronically stored
information on a storage medium that are necessary to draw an accurate

conclusion is a dynamic process. Electronic evidence is not always data that
13
Case 5:20-mj-00185-P Document 1 Filed 05/06/20 Page 21 of 27

can be merely reviewed by a review team and passed along to investigators.
Whether data stored on a cell phone is evidence may depend on other
information stored on the cell phone and the application of knowledge about
how a cell phone behaves. Therefore, contextual information necessary to
understand other evidence also falls within the scope of the warrant.

d. Further, in finding evidence of how a device was used, the
purpose of its use, who used it, and when, sometimes it is necessary to
establish that a particular thing is not present on a storage medium.

30. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit the examination of the
Target Device. The examination may require authorities to employ techniques,
including but not limited to, computer-assisted scans of the entire medium that
might expose many parts of the wireless telephone to human inspection in order to
determine whether it is evidence described by the warrant.

31. Manner of execution. Because this warrant seeks only permission to examine
devices already in law enforcement's possession, the execution of this warrant does
not involve the physical intrusion onto a premises. Consequently, there is
reasonable cause for the Court to authorize execution of the warrant at any time in

the day or night.

14
Case 5:20-mj-00185-P Document 1 Filed 05/06/20 Page 22 of 27

CONCLUSION
32. Based on the above information and my experience and training, there is
probable cause to believe the Target Device contains evidence of violations of 18
U.S.C. § 1591, sex trafficking of a minor. I request that a warrant be issued to
search and examine the following Device currently in the custody of FBI
Oklahoma City:

a. Apple iPhone 7, Model — A1660, IMEI - 354910094904853

lee

avid A. Garrison
Special Agent
Federal Bureau of Investigation

   

Sworn to before me and signed in my
presence and/or by reliable electronic me

Zia M. PURCELL

UNITED STATES MAGISTRATE J wee

Date: 5/4/20

 

Re
Case 5:20-mj-00185-P Document1 Filed 05/06/20 Page 23 of 27

ATTACHMENT A

PROPERTY TO BE SEARCHED

This warrant applies to information associated with the cellular devices identified
below that is currently in the care, custody and control of the FBI at 3301 West
Memorial Avenue, Oklahoma City, Oklahoma 73134:

a. Apple iPhone 7, Model — A1660, IMEI - 354910094904853

16

Q
Case 5:20-mj-00185-P Document 1 Filed 05/06/20 Page 24 of 27

ATTACHMENT B

1. All records on the Device described in Attachment A that relate to
violations of 18 U.S.C. § 1591(a)(1), (b)(2) (sex trafficking of minors) and involve

Samuel McCoy since February 1, 2020, including:

a. Photographs, video files and other visual depictions of MV-1, MV-2,
MV-3, MV-4, any other minor victim, and the female known as

“Kash”;

b. lists of customers and related identifying information;

c. all records and information relating to advertisements for commercial

sexual activity;

d. all information related to commercial sex acts involving any minor

victim;

e. all information regarding McCoy’s schedule or travel from February

1, 2020 to the present;

f. all financial records relating to the violations;

17
Case 5:20-mj-00185-P Document1 Filed 05/06/20 Page 25 of 27

g. All communications relating to MV-1, MV-2, MV-3, MV-4 or
“Kash,” in whatever form, including iMessages, text messages (SMS

and MMS), email, and any other form;

h. All social media activity relating to or evidencing commercial sex

acts; and
i. All social media activity relating to any minor victim.

2. Evidence of user attribution showing who used or owned the Device
at the time the things described in this warrant were created, edited, or deleted,
such as logs, phonebooks, saved usernames and passwords, documents, and

browsing history;
3. Records evidencing the use of the internet to commit the crimes
described above, including:

a. records of Internet Protocol addresses used;

b. records of Internet activity, including firewall logs, caches, browser
history and cookies, “bookmarked” or “favorite” web pages, search
terms that the user entered into any Internet search engine, and records

of user-typed web addresses.

18
Case 5:20-mj-00185-P Document1 Filed 05/06/20 Page 26 of 27

As used above, the terms “records” and “information” include all of the
foregoing items of evidence in whatever form and by whatever means they may
have been created or stored, including any form of computer or electronic storage
(such as flash memory or other media that can store data) and any photographic

form.

This warrant authorizes a review of electronic storage media and
electronically stored information seized or copied pursuant to this warrant in order
to locate evidence, fruits, and instrumentalities described in this warrant. The
review of this electronic data may be conducted by any government personnel
assisting in the investigation, who may include, in addition to law enforcement
officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the FBI may deliver a complete copy
of the seized or copied electronic data to the custody and control of attorneys for

the government and their support staff for their independent review.

a) Content of all call logs, contacts lists, text messages, emails (including
those sent, received deleted and drafted), instant messages,
photographs, videos, social media account activity (including browser
history, web page logs and search terms entered by the user), any

applications (Apps) on the device, for example, but not limited to:

oe
b)

g)

h)

Case 5:20-mj-00185-P Document 1 Filed 05/06/20 Page 27 of 27

social media applications or platforms, chat programs, mapping
programs or GPS programs, that could contain information, and other
electronic media constituting evidence, fruits, or instrumentalities of

the violation described above;

Evidence of user attribution showing who used or owned the Target
Device at the time the things described in this warrant were created,
edited, or deleted, such as for example, logs, phonebooks, saved
usernames and passwords, documents, and browsing history;

Evidence or the lack thereof of malicious software;

Evidence of counter-forensic programs (and associated data) that are
designed to eliminate data from the Target Device;

Evidence of the times the Target Device was used;

Any and all digital files, including image and video files depicting
“Kash,” MV-1, MV-2, MV-3 or MV-4.

Passwords, encryption keys, and other access devices that may be
necessary to access the Target Device;

Contextual information necessary to understand the evidence described
in this attachment, all of which constitute evidence, fruits and

instrumentalities of the violation described above.

20

Y
